Citation Nr: 0313955	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-14 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for residuals of a right ankle injury and 
denied service connection for cervical spine and lumbar spine 
disorders.

In the veteran's VA Form 9, submitted in July 2000, he 
requested to have a hearing before a traveling section of the 
Board.  In October 2000, the RO informed the veteran of the 
opportunity to have a video conference hearing before the 
Board in lieu of an in-person hearing, which could take place 
at the Chicago, Illinois, RO.  That same month, the veteran 
stated that he wanted a video conference hearing but because 
he was essentially confined to a wheelchair, he could not go 
to the RO and requested a different location.  In a December 
2000 letter, the RO informed the veteran that his request 
could not be granted because the equipment for a video 
conference hearing was only at the RO and advised him that 
the RO was wheelchair accessible.  

In June 2001, the veteran was informed that he was scheduled 
for a hearing before the traveling section of the Board on 
August 2, 2001.  In July 2001, the veteran stated that he was 
not physically capable of traveling to the RO and requested 
that the hearing be scheduled at a different VA facility.  In 
October 2002, the RO reminded the veteran that all Travel 
Board hearings were held at the RO and that it was wheelchair 
accessible to accommodate him.  In April 2003, the veteran 
was notified that a Travel Board hearing had been scheduled 
for May 15, 2003.  The RO told the veteran that if he could 
not attend the hearing that he should call the RO prior to 
the date of his hearing.  It also told the veteran that he 
could request a change in the scheduled date if he submitted 
such request within two weeks of the hearing date.  The RO 
informed him that if he failed to appear for the hearing, 
that his request for a hearing would be considered to be 
withdrawn.  The RO noted that if he failed to appear but 
still wanted a hearing, he would need to establish "good 
cause" for failing to appear in order to have a hearing 
rescheduled.  

The record reflects that the veteran failed to report to the 
May 15, 2003, Travel Board hearing.  There is no 
documentation in the record showing that he veteran provided 
evidence of good cause for failing to appear.  Accordingly, 
the Board finds that there is no hearing request pending at 
this time.  


FINDINGS OF FACT

1.  Service connection for residuals of a right ankle injury 
was denied by the RO in a July 1946 rating decision.  The 
veteran did not appeal the decision.  

2.  The evidence received since the July 1946 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for residuals of a right 
ankle injury, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The preponderance of the evidence is against a finding 
that degenerative joint disease of the right ankle is 
attributable to service.

4.  The preponderance of the evidence is against a finding 
that degenerative joint disease of the cervical spine is 
attributable to service.

5.  The preponderance of the evidence is against a finding 
that degenerative joint disease of the lumbar spine is 
attributable to service.  




CONCLUSIONS OF LAW

1.  The July 1946 rating decision, which denied service 
connection for residuals of a right ankle injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2002).

2.  The evidence received since the July 1946 rating 
decision, which denied service connection for residuals of a 
right ankle injury, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002) § 
3.156(a) (2002).

3.  Degenerative joint disease of the right ankle was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

4.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Degenerative joint disease of the lumbar spine disorder 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1999 rating 
decision, the March 2000 statement of the case, the April 
2000 RO hearing, and the September 2000 supplemental 
statement of the case.  As to the petition to reopen the 
claim for service connection for residuals of a right ankle 
injury, the RO told the veteran that the additional evidence 
submitted did not establish that he had incurred or 
aggravated a right ankle disorder in service.  In the 
September 2000 supplemental statement of the case, the RO 
stated that the evidence associated with the claims file did 
not "prove or contribute toward proving that the veteran 
incurred or aggravated his right ankle condition during his 
active military service."  The RO explained why Dr. Engel's 
statement did not establish a nexus to service.  Thus, the 
veteran was informed that in order to reopen his claim, he 
needed to submit evidence that his current right ankle 
disorder was due to an injury in service.  

As to the claims for service connection for cervical spine 
and lumbar spine disorders, the veteran was told that the 
service medical records were silent for a showing of injuries 
to the cervical spine and the lumbar spine and that there was 
competent evidence that the degenerative joint disease of the 
cervical and lumbar spine was not related to inservice 
injuries.  The RO explained why it discounted Dr. Engel's 
statement that the spine disorders were service related.  
Thus, the veteran was informed that in order to establish 
service connection for the cervical and lumbar spine 
disorders that he needed to submit competent evidence of a 
nexus between the current disorders and injuries in service.  
In the March 2000 statement of the case, the RO also included 
the pertinent regulations that applied to the veteran's 
claims for service connection, to include the regulation that 
addresses new and material evidence.  At the April 2000 RO 
hearing, the hearing officer told the veteran that if the 
service medical records did not show treatment for a specific 
disorder that the next best evidence would be treatment for 
such disability "as close to service as possible."  

Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claims. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
August 1999 letter, the RO pointed out that the veteran had 
submitted two VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for Dr. Engel and Dr. NG (a VA 
physician).  The RO stated that it had requested those 
medical records and asked the veteran to contact the doctors 
or the hospital and tell them that he would like his 
treatment records to be used to support his disability claims 
and that VA was requesting those records.  The RO noted that 
the veteran could request that the records be sent to him or 
directly to VA and asked that if he received the medical 
records that he submit them to VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained a letter from Dr. Engel and 
the VA treatment records.  Additionally, the RO provided the 
veteran with VA examinations in connection with his claims.  
The veteran has not alleged that there exist any records that 
VA has not obtained.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

An August 1944 service medical record shows that examination 
of the neck, spine, and extremities was normal.  A separate 
August 1944 medical record shows a finding that the veteran 
had an old fracture of the right tibia, which was not 
considered disabling.  

The separation examination shows that the veteran had a 
history of fractured right shin in 1936.  Examination of the 
neck, spine, and extremities was normal.  

In July 1946, the veteran filed an original claim for service 
connection for "right ankle injury," which he stated had 
been originally injured in 1943 and reinjured in February 
1945.  

In a July 1946 rating decision, the RO denied service 
connection for residuals of a right ankle injury, determining 
that a disability was not incurred in or aggravated by 
service.  That same month, the veteran was notified of the 
determination.  The address used by the RO was the same 
address listed by the veteran in his application for 
compensation.  The letter was not returned as undeliverable.  
The record reflects that the veteran did not appeal the July 
1946 decision.

In June 1999, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, claiming 
service connection for "both legs and lower spine," which 
he stated began in November 1944.

VA treatment records dated from March 1999 to August 1999 
show diagnoses of degenerative joint disease involving the 
neck, back, knee and ankle joints.  In a March 1999 VA 
outpatient treatment report, the examiner noted that the 
veteran had a scar on the back of his neck.  Examination of 
the spine revealed no gross deformity and no tenderness.  The 
examiner stated that range of motion was within normal 
limits.  Examination of the right ankle revealed swelling, 
which the examiner stated was due to "previous injury" but 
that the veteran had good range of motion.

In an August 1999 letter from Dr. Engel, he stated that he 
had known the veteran for 27 years and that he had "never 
bragged or complained about his [World War II] activities."  
He added that the veteran had informed him of his "service-
incurred injuries to his upper and lower spine and to his 
right Achilles tendon."  Dr. Engel stated he had prescribed 
medication for those areas for many years and that he 
recommended extensive surgery to his spine.

An August 1999 VA neurological examination report shows that 
the veteran reported he had injured his right ankle in 1944 
during a 20-mile walk.  He stated he had sustained a partial 
tear of his right Achilles tendon and was hospitalized.  He 
added that a short leg cast had been applied.  The veteran 
also reported that he was accidentally hit with a steel spike 
on the back of the neck in November 1944.  He stated he was 
knocked down and that his lower back hit the engine of the 
boat.  The veteran reported he had had pain in his neck and 
back since that time.  Examination of the extremities 
revealed no joint swelling or deformity.  The examiner 
reported the ranges of motion of the right ankle, the neck, 
and entered a diagnosis of "refer to orthopedic examination 
for final diagnos[e]s."

An August 1999 VA orthopedic examination report shows that 
the examiner had an opportunity to review the claims file.  
The veteran reported he had sustained several episodes of low 
back pain during the last three months of 1944.  He also 
stated he injured his right Achilles tendon during that 
period of time and was placed in a cast.  The examiner noted 
that the service medical records gave no reference to such 
injury.  The veteran reported that since his discharge from 
service, he had had low back pain.  He noted that the pain 
radiated to both of his legs to his heels and stated he 
anticipated undergoing a laminectomy.  Physical examination 
of the ankle revealed calcification but that the Achilles 
tendon was not swollen and was nontender.  He stated there 
was no evidence of any defect of the right Achilles tendon.  
The examiner stated that the right ankle was stable.  
Examination of the lumbar spine revealed that the veteran 
stood with a loss of normal lumbar lordosis.  He reported the 
ranges of motion of the lumbar spine and other relevant 
findings.  X-rays of the lumbar spine revealed severe facet 
arthritis.  The final diagnoses were longstanding calcaneal 
bursitis at the insertion of the Achilles tendon and severe 
lumbar facet arthritis.  The examiner stated that the 
veteran's spinal condition was "more likely than not a 
degenerative process with no direct relationship to any 
injury sustained while on active duty 55 years ago."  He 
added that there was "no residual evidence of any right 
ankle disability relating to any injury 55 years ago."

At an April 2000 RO hearing, the veteran alleged that he had 
never received the July 1946 letter, notifying him that his 
claim for service connection for residuals of a right ankle 
injury had been denied.  The hearing officer informed the 
veteran that "Correspondence which is mailed and not 
returned to [VA] is presumed to be received."  

At a June 2000 RO hearing, the veteran stated that he was 
injured when he was helping in a boat that was assigned to 
pick up "downed pilots when they went down in sea."  He 
stated he was the radar man and noted that such duty was a 
"dangerous assignment."  The veteran testified that they 
pulled up to the side of the aircraft to get the pilots out 
and "we got pretty badly banged around, there were very, 
very high waves, and this was in a war zone."  He stated 
that that was the end of the story.  The hearing officer 
noted that the veteran was claiming a neck injury and a low 
back injury, and the veteran then stated that he injured his 
neck during boot camp.  He stated he was going through a hand 
walk across the horizontal ladder and one broke and hit him 
in the back just between the shoulder blades.  The veteran 
testified that that injured his spine.  He stated that he had 
pain throughout the remainder of his service.  The hearing 
officer read the veteran the medical history that the veteran 
had provided at the time of the August 1999 examination.  The 
veteran stated that the injury to his neck occurred at a 
different time than the injury to his low back.  As to his 
neck, he stated he fell off the horizontal ladder.  As to his 
low back, he stated that he fell and landed on a boat engine.  
The veteran stated that he had dealt with the pain and did 
not complain about it.  As to his right ankle injury, the 
veteran reiterated that such occurred during a 20-mile walk.  

VA treatment records dated from October 1999 to September 
2000 show complaints of back and ankle pain.

III.  Criteria

A.  New and material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2002)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Right ankle disorder

Initially, the Board notes that the veteran has alleged he 
did not receive the July 1946 notification that his claim for 
service connection for a right ankle disorder had been 
denied.  However, it must be noted that the July 1946 letter 
was sent to the exact same address as the veteran indicated 
on his application for compensation, which was received the 
same month that the notification letter went out.  The July 
1946 notification was not returned by the post office as 
undeliverable, and the veteran is presumed to have received 
the notification.  Woods v. Gober, 14 Vet. App. 214, 220 
(2000) ("There is a presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision was issued." citing Davis (Desmond) 
v. Brown, 7 Vet. App. 298, 300 (1994); Ashley, 2 Vet. App. at 
64-65; and Chute v. Derwinski, 1 Vet. App. 352, 353 (1991)); 
see also Butler v. Principi, 244 F.3d 1337, 1339 (Fed. Cir. 
2001) (presumption of regularity applied to mailing of copy 
of notice of appellate rights so that where veteran did not 
timely file notice of disagreement from administrative 
decision such decision was proper basis for denial of 
veteran's claim).

Additionally, while the veteran is competent to assert that 
he did not receive the July 1946 notification, he must rebut 
the presumption of regularity by submitting "clear evidence 
to the effect that [VA's] regular mailing practices are not 
regular or that they were not followed."  Woods, supra 
(internal quotation marks and citations omitted).  The 
veteran has made no attempt at such a showing here, relying 
instead on his statements that he did not receive the letter.  
Nevertheless, a statement that the mailing in question was 
not received is insufficient to rebut the presumption of 
regularity, and thus his cursory assertion does not establish 
that the notice requirements associated with the July 1946 
notification have not been met.  See YT v. Brown, 9 Vet. App. 
195, 199 (1996).

At the time of the July 1946 rating decision, the RO denied 
service connection for a right ankle disorder.  The Board 
notes that the rating decision was not a model rating 
decision in that it did not give the specified basis for the 
denial.  Rather, the RO stated that that the claim was denied 
because the evidence did not show that a right ankle 
disability was incurred in or aggravated by service.  
Regardless, at the time the veteran separated from service, 
there were no findings pertaining to the right ankle.  Thus, 
it appears that the claim was denied based upon there being 
no current disability and no nexus to service.   

The Board has carefully reviewed the evidence of record and 
finds that the veteran has submitted new and material 
evidence to reopen the claim for service connection for a 
right ankle disorder.  Specifically, the veteran has brought 
forth competent evidence of a current right ankle disorder, 
diagnosed as degenerative joint disease, which the Board 
believes was part of the specified basis for the denial of 
service connection for a right knee disorder.  Due the lack 
of clarity of the July 1946 rating decision, the Board is 
resolving all reasonable doubt in favor of the veteran and 
reopening the claim.  Accordingly, the claim is reopened and 
will be adjudicated on the merits.  The Board notes that the 
RO did not reopen the claim for service connection for a 
right ankle disorder; however, the Board does not find that 
the veteran is prejudiced by the Board adjudicating the claim 
on the merits.  The veteran has argued the merits of his 
claim throughout the appeal period.  Additionally, he has 
been provided with the evidence necessary to substantiate his 
claim for service connection for a right ankle disorder by 
being told that the evidence needed would be evidence tending 
to prove or contribute toward proving that the veteran 
incurred or aggravated a right ankle disorder during service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a right ankle disorder.  The 
reasons follow.

Initially, the Board notes that at the time of the veteran's 
original claim for service connection for a right ankle 
disorder, the veteran indicated that he had sustained an 
injury to his right ankle in 1943, which was prior to 
service.  However, the Board finds that the presumption of 
soundness has not been rebutted.  Specifically, at the time 
of the veteran's entrance into service, clinical evaluation 
of the veteran's lower extremities was normal.  Thus, there 
was no finding related to the veteran's right ankle, and 
therefore, he is entitled to the presumption of soundness.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2001); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (a 
veteran is presumed to be in sound condition except for 
defects noted on examination reports when examined and 
accepted for service).  Additionally, the service medical 
records show that the veteran had a prior fracture of the 
tibia-not the ankle.  The Board has determined that the 
issue before the Board is whether a right ankle disorder was 
incurred in service versus whether it was aggravated during 
service.

The veteran's claim for service connection for a right ankle 
disorder fails because the preponderance of the evidence does 
not demonstrate a nexus between the current diagnosis of 
degenerative joint disease of the right ankle and service.  
While the veteran is competent to allege he sustained an 
injury to his right ankle in service, the service medical 
records, including the separation examination, show no 
findings pertaining to residuals of a right ankle injury.  
Thus, any injury that the veteran may have sustained to his 
right ankle in service did not appear to cause residuals at 
the time of his separation examination.  Additionally, in the 
August 1999 letter from Dr. Engel, he stated that he had 
known the veteran for the last 27 years and that the veteran 
had informed him of his service-incurred injuries.  Dr. Engel 
did not make a medical determination that the veteran's 
current right ankle disorder was related to service.  Rather, 
his statement is that the veteran informed him (Dr. Engel) of 
his service-incurred injury.  The Board does not believe that 
this provides a nexus between the current right ankle 
disorder and service. 

However, even if the Board construed Dr. Engel's statement as 
establishing a nexus to service, it finds that the opinion in 
the August 1999 VA examination report outweighs Dr. Engel's 
statement.  There, the VA examiner stated he had reviewed the 
evidence of record, and noted that the service medical 
records did not show an injury to the right ankle.  He 
examined the veteran and stated that it was his opinion that 
there was no residual evidence of any right ankle disability 
caused by an injury that had occurred 55 years prior.  The 
Board gives this medical opinion high probative value because 
it is based upon review of objective medical evidence.  
Additionally, the veteran has not brought forth any objective 
evidence of continuity of symptomatology to substantiate his 
allegation that an injury he sustained in service had been 
painful since service.  Even accepting Dr. Engel's statement 
that he had been seeing the veteran for the past 27 years, 
this places the veteran's first visit to Dr. Engel in 1972, 
which is more than 25 years following the veteran's discharge 
from service.  The veteran has not attempted to establish 
continuity of symptomatology of his right ankle pain between 
his discharge from service and 1972.  Dr. Engel did not enter 
a diagnosis related to the right ankle and, instead, just 
noted that the veteran had sustained an injury to the 
Achilles tendon and that he had prescribed medication for 
"those areas" for many years.  The first diagnosis entered 
pertaining to the right ankle was in 1999, when he was 
diagnosed with degenerative joint disease at a VA facility.  
This diagnosis was entered more than 50 years following the 
veteran's discharge from service.  Thus, the Board finds that 
the veteran has not submitted competent evidence of 
continuity of symptomatology between the current right ankle 
disorder and service.  

While the veteran has attributed his current right ankle 
disorder to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right ankle disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.



B.  Cervical and lumbar spine

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claims for service connection for cervical spine and lumbar 
spine disorders  The service medical records are silent for 
any treatment of a disease or injury to the cervical or 
lumbar spine.  While the veteran is competent to state that 
he sustained injuries to his neck and low back, the 
separation examination showed that examinations of the neck 
and spine were normal.  Thus, any injury that the veteran may 
have sustained to his neck and low back in service did not 
appear to cause residuals at the time of his separation 
examination.  Additionally, in the August 1999 letter from 
Dr. Engel, he stated that he had known the veteran for the 
last 27 years and that the veteran had informed him of his 
service-incurred injuries.  Dr. Engel did not make a medical 
determination that the veteran's current upper and lower 
spine disorders were related to service.  Rather, his 
statement was that the veteran informed him of his service-
incurred injuries and that he recommended extensive surgery 
to his spine.  The Board does not believe that Dr. Engel's 
August 1999 statement provides a nexus between the current 
cervical and spine disorders and service. 

However, even if the Board construed Dr. Engel's August 1999 
statement as establishing a nexus to service, it finds that 
the opinion in the August 1999 VA examination report 
outweighs Dr. Engel's letter.  There, the VA examiner stated 
he had reviewed the evidence of record, and noted that the 
separation examination showed that the only defects that the 
veteran had at that time pertained to acne scars.  He further 
noted that the veteran had reported pain in his spine since 
service.  He examined the veteran and stated that it was his 
opinion that the spinal condition was more likely than not a 
degenerative process with no direct relationship to any 
injury sustained in service.  The Board gives this medical 
opinion high probative value because it is based upon a 
review of objective medical evidence.  Additionally, the 
veteran has not brought forth any objective evidence of 
continuity of symptomatology following his separation from 
service to substantiate his allegation that neck and low back 
injuries he sustained in service had been painful since 
service.  Even accepting Dr. Engel's statement that he had 
been seeing the veteran for the past 27 years, this places 
the veteran's first visit to Dr. Engel in 1972, which is more 
than 25 years following the veteran's discharge from service.  
The veteran has not attempted to establish continuity of 
symptomatology of neck and low back pain between his 
discharge from service and 1972.  Dr. Engel did not enter 
diagnoses related to the neck and low back and, instead, just 
noted that the veteran had sustained injuries to "his upper 
and lower spine" and that he had prescribed medication for 
"those areas" for many years.  He further stated that he 
recommended extensive surgery to his spine.  The first 
diagnosis entered pertaining to the cervical and lumbar spine 
was in 1999, when the veteran was diagnosed with degenerative 
joint disease at a VA facility.  This diagnosis was entered 
more than 50 years following the veteran's discharge from 
service.  Thus, the Board finds that the veteran has not 
provided competent evidence of continuity of symptomatology 
between the current diagnosis of degenerative joint disease 
of the cervical and lumbar spine and service.  

While the veteran has asserted that the degenerative joint 
disease of the cervical and lumbar spine are attributable to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for cervical and lumbar spine 
disorders, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for degenerative joint disease of the 
right ankle is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

